EXHIBIT 10.5
 
UNCONDITIONAL GUARANTY
 
BORROWER:                                   PACIFIC ETHANOL, INC.
 
GUARANTOR:                                PACIFIC AG. PRODUCTS, LLC
 
LENDER:                                           LYLES UNITED, LLC
 
LOAN AMOUNT:                           $30,000,000
 
DATE:                                              NOVEMBER 7, 2008
 
THIS UNCONDITIONAL GUARANTY (“Guaranty”) is executed by the above-named
Guarantor in favor of LYLES UNITED, LLC, a Delaware limited liability company
(“Lender”), as of the date set forth above.
 
1. Lender made a loan to Pacific Ethanol Imperial, LLC (“PE Imperial”) in the
Loan Amount set forth above (the “Loan”), which Loan was guaranteed by the
Borrower and secured by the assets of PE Imperial.  Lender has agreed to release
its security interest in the assets of PE Imperial and to permit PE Imperial to
assign its obligations under the Loan to Borrower, in consideration of, among
other things, the execution and delivery of this Guaranty by
Guarantor.  Guarantor is willing to enter into this Guaranty because Borrower,
through its subsidiary Pacific Ethanol California, Inc., indirectly owns 100% of
the ownership interests of Guarantor and is benefited by the release of Lender’s
security interest in the assets of PE Imperial and by PE Imperial’s assignment
of the Loan to Borrower.  The Loan is to be evidenced by an Amended and Restated
Promissory Note in said principal sum (the “Note”).
 
2. For and in consideration of the recitations contained herein and to induce
Lender to consent to the assignment of the Loan by PE Imperial to Borrower and
to release its security interest in the assets of PE Imperial and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby irrevocably and absolutely guarantees to and for
the benefit of Lender or order, the full and faithful payment and performance of
all of Borrower’s present and future indebtedness and obligations, direct or
indirect, to Lender arising under or with respect to the Note (collectively, the
“Obligations”).
 
3. This Guaranty is, and is intended to be, a guaranty of the Obligations, in
addition to any other guaranty, endorsement or collateral held by Lender
therefor, whether or not furnished by Guarantor.  Guarantor shall have no right
of subrogation with respect to any payments made by Guarantor hereunder until
all of the Obligations are paid or performed in full.

 
 

--------------------------------------------------------------------------------

 
 
4. Guarantor authorizes Lender, without notice or demand and without affecting
Guarantor’s obligations hereunder, from time to time:  (i) to renew, extend,
increase, accelerate or otherwise change the time for payment of, the terms of
or the interest on the Obligations or any part thereof; (ii) to take from any
party and hold collateral for the payment and performance of the Obligations or
any part thereof; (iii) to accept and hold any endorsement or guaranty of
payment and performance of the Obligations or any part thereof and to release or
substitute any such endorser or guarantor, or any party who has given any
security interest in any collateral as security for the payment and performance
of the Obligations or any part thereof, or any other party in any way obligated
to pay or perform the Obligations or any part thereof; (iv) to direct the order
or manner of the disposition of any and all collateral and the enforcement of
any and all endorsements and guaranties relating to the Obligations or any part
thereof as Lender, in its sole discretion, may determine; and (v) to determine
how, when and what application of payments and credits, if any, shall be made on
the Obligations or any part thereof, and to apply the same upon principal or
interest or the portion thereof, if any, in excess of the amounts guaranteed
under this Guaranty.
 
5. No delay or omission by Lender in exercising any right or remedy hereunder
shall operate as a waiver thereof or of any other right or remedy, and no single
or partial exercise thereof shall preclude any other or further exercise thereof
or the exercise of any other right or remedy.  All rights and remedies of Lender
hereunder are cumulative.  No invalidity, illegality or unenforceability of the
Obligations shall release, diminish, or extinguish the liability of Guarantor
hereunder.  This Guaranty shall remain in full force and effect until the date
on which all Obligations shall be paid in full.
 
6. Guarantor agrees that in the event all or any part of the liability of
Borrower in respect of the Obligations hereafter ceases as a result of a
non-judicial foreclosure by Lender of any or all of any collateral delivered to
secure the Obligations, Guarantor nevertheless expressly assumes liability for
the Obligations, notwithstanding that the effect of any applicable statutes or
other governing law, may limit or prohibit Guarantor’s right to proceed or
pursue any remedies against Borrower, and notwithstanding that Guarantor may not
be permitted to subrogate to Lender’s position.  Guarantor hereby waives any
defense to the obligations and liabilities of Guarantor hereunder and any and
all rights with respect thereto that Guarantor may otherwise have under the
provisions of applicable statutes or other governing law as a result of Lender’s
election of any remedy which impairs or alters the rights of Guarantor against
Borrower or any collateral held by Lender, and Guarantor expressly acknowledges
and agrees that Lender may, in its sole discretion, elect to foreclose upon any
collateral Lender holds by non-judicial foreclosure rather than by judicial
foreclosure without impairing or affecting in any way whatsoever Lender’s rights
under this Guaranty, including the right to proceed against Guarantor for any
deficiency following a non-judicial foreclosure sale.  Guarantor understands and
agrees that upon any foreclosure or assignment in lieu of foreclosure of any
security held by Lender:  (i) such security will no longer exist and that any
right that Guarantor might otherwise have, upon full payment and performance of
the Obligations to Lender by Guarantor, to participate in any such security or
to be subrogated to any rights of Lender with respect to any such security, will
be nonexistent; and (ii) Guarantor shall be deemed to have waived any right,
title, interest or claim under any circumstances in or to any real or personal
property held by Lender or any third party following any foreclosure or
assignment in lieu of foreclosure of any such security.

 
-2-

--------------------------------------------------------------------------------

 
 
7. Guarantor waives all rights to exoneration from any and all of their
liabilities hereunder pursuant to the provisions of the California Civil Code
and/or under any other applicable statutes or other governing law.
 
8. Guarantor waives any right to require Lender to:  (i) proceed against
Borrower; (ii) proceed against or exhaust any security held from Borrower; or
(iii) pursue any other remedy Lender may have whatsoever.  Until all Obligations
of Borrower to Lender shall have been paid or performed in full, Guarantor shall
have no right of subrogation, and waives any right to enforce any remedy which
Lender now has or may hereinafter have against Borrower, and waives any benefit
of and any right to participate in any security now or hereinafter held by
Lender.  Guarantor waives all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor and notices
of acceptance of this Guaranty and of the existence, creation or incurring of
new or additional Obligations.  Guarantor’s obligations and liabilities
hereunder shall be separate and distinct from those of Borrower.  If Borrower
defaults under any of the Obligations, Lender, at its option, may proceed
directly against Guarantor, without having commenced any action or obtained any
judgment against Borrower or any other guarantor, and without applying any
property of Borrower (or any other person) held as security for the payment and
performance of the Obligations.  The liability of Guarantor hereunder shall not
be released, diminished, or extinguished by Lender’s failure or delay in
enforcing any of its rights.
 
9. It shall not be necessary for Lender to inquire into the powers of Borrower
or its officers, directors, partners, or agent acting or purporting to act on
its behalf, and any indebtedness made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.
 
10. Guarantor further agrees to pay all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees, at any time paid or
incurred by Lender in endeavoring to enforce this Guaranty.
 
11. This Guaranty is absolute and unconditional and shall not be affected by any
act or thing whatsoever, except as herein provided.  This Guaranty is not an
accommodation, but rather a material consideration bargained for by Lender in
agreeing to make the Loan.  No modification or amendment of any provision of
this Guaranty shall be effective unless in writing and subscribed by a duly
authorized officer of Lender.
 
12. This Guaranty and the transactions evidenced hereby shall be construed and
interpreted under the laws of the State of California, without regard to
conflicts of laws principles.  Guarantor irrevocably submits to the exclusive
jurisdiction of any California State or United States Federal court sitting in
Fresno County, California over any action or proceeding arising out of or
relating to this Guaranty, and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such California State
or Federal court.  Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Guarantor waives
any objection to venue in the State of California and any objection to an action
or proceeding in the State of California on the basis of forum non conveniens.

 
-3-

--------------------------------------------------------------------------------

 
 
13. Nothing herein shall be construed to constitute Guarantor as a maker,
co-maker or principal debtor.
 
14. If any provision of this Guaranty or portion of such provision, or the
application thereof to any person or circumstance, shall, to any extent, be held
invalid or unenforceable, the remainder of this Guaranty or the remainder of
such provision and the application thereof to other persons or circumstances,
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Guaranty shall be valid
and be enforced to the fullest extent permitted by the law.  Unless the context
otherwise requires, the masculine, feminine and neuter genders and the singular
and the plural shall each be deemed to include one another, as appropriate.
 
15. Lender may, upon written notice to Guarantor, assign this Guaranty in whole
or in part.
 
IN WITNESS WHEREOF, this Guaranty has been executed by Guarantor at Sacramento,
California, as of the date first set forth above.
 
GUARANTOR:
PACIFIC AG. PRODUCTS, LLC
 
 
 
By: /s/ JOHN T. MILLER    
 
John T. Miller, COO 

 


 
-4-

--------------------------------------------------------------------------------

 